DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: therapy delivery interface, first recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
therapy delivery interface: portions(s) of the processor performing a variety of coupling and communication techniques for facilitating the exchange of data between the sensors, sensing electrode, and motion sensor, the therapy delivery devices, and the medical device controller (paragraph [0078] as filed)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-5, 8-11, 15-19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie (US 2010/0298653) in view of Cohen (US 2006/0241521) and Donnelly (US 2010/0298899).
Regarding Claims 1 and 22, McCombie discloses an ambulatory medical device for monitoring movement of a patient (FIG. 1; para 0051), comprising: a plurality of motion sensors configured to be located at one or more anatomical locations on a patient's body (accelerometers 14a, 14b, 14c; para 0051; see fig. 1) and to detect a plurality of motion parameters corresponding to a motion of a portion of the patient's body (para 0055); a plurality of electrocardiogram (ECG) electrodes configured to be disposed at various locations on the patient’s body and to acquire ECG signals descriptive of cardiac activity of the patient (paragraph [0010], [0054]); and at least one processor communicatively coupled to the plurality of motion sensors and the plurality of ECG electrodes, the at least one processor configured to receive the plurality of motion parameters corresponding to the motion of the portion of the patient's body (para 0055); store, in a data store, the plurality of motion parameters (para 0073; FIGS. 3A and 3B); process the plurality of motion parameters stored in the data store to determine the motion of the portion of the patient's body (para 0055); determine a plurality of predetermined motion sentence features based on the plurality of motion parameters corresponding to the motion of the portion of the patient’s body (paragraphs [0055], [0073], [0082]-[0087]), the plurality of predetermined motion sentence features comprising a plurality of motion primitives and a plurality of motion modifiers (paragraphs [0073], [0082]-[0087], [0090] – lying, upright; paragraph [0030] – activity states including moving, sitting, standing, walking, falling, etc.; paragraph [0083] and [0090], the information includes a description of an aspect of the motion, in this case a location/side of body – see, for example, table 1 – lying on right side, lying on left side); generate a motion sentence based on the plurality of predetermined motion sentence features (paragraphs [0030], [0073], [0082]-[0087], [0090]; table 1 “arm down in a vertical configuration” or lying on left/right side) and a set of predetermined rules defining a “motion grammar” (paragraph [0021], [0122], [0128]-[0130]), the motion sentence comprising at least one motion primitive selected from the plurality of motion primitives (paragraphs [0073], [0082]-[0087], [0090] – lying, upright; paragraph [0030] – activity states including moving, sitting, standing, walking, falling, etc.) and at least one motion modifier selected from the plurality of motion modifiers (paragraph [0083] and [0090], the information includes a description of an aspect of the motion, in this case a location/side of body – see, for example, table 1 – lying on right side, lying on left side); receive the ECG signals descriptive of cardiac activity of the patient (paragraphs [0051]-[0054]); and initiate one or more notification actions based on the generated motion sentence, the action(s) comprising outputting an alert comprising at least a portion of the generated motion sentence and an indication of the received ECG signals (paragraphs [0055], [0091], also table 1).
The Examiner notes that “motion sentence feature”, “motion sentence”, “motion primitive”, and “motion grammar” are being interpreted based on their descriptions in the disclosure which differ from standard definitions for “grammar”, “sentence”, and “primitive”, where a “motion sentence” is, essentially, a sequence of motions, and a “motion primitive” is an individual type of motion – see paragraphs [0039]-[0040] and [0092], and “motion modifier” is a description of an aspect of the primitive such as speed, location, or direction (paragraph [0040]). The disclosure further defines that a “motion sentence feature” merely comprises “at least one predetermined motion primitive” (paragraph [0006]), and then additionally defines that “motion primitive, motion modifier, motion object, motion grammar are all termed “motion sentence features”” in paragraph [0079]; “motion grammar” is defined as “an associated set of predefined rules for allowable detected sequence of motion primitives or motion modifiers” (paragraph [0056]).
McCombie does not disclose the generation of the sentence using a set of predefined rules defining a motion grammar specifying allowable sequences of motion primitives/modifiers. 
Cohen teaches a medical device for monitoring motion of a patient which uses a set of predefined rules defining a motion grammar to create sentences including motion primitives and modifiers identified from motion data, the rules specifying allowable sentence sequences (paragraph [0021]-[0023], [0028], [0084]-[0086, [0093]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of McCombie and used rules to define a motion grammar for forming the sentences, as taught by Cohen, in order to provide more structure and context to make the resulting sentence more useful. 
McCombie discloses the device being directed to cardiac monitoring by sensing ECG signals (paragraph [0010]), but does not disclose it additionally comprising a therapy delivery interface communicatively coupled to the processor and configured to provide at least a portion of a therapy protocol to the patient based upon the cardiac activity of the patient, being configured to identify at least one cardiac arrhythmia experienced by the patient, determine a treatment protocol to be administered to the patient based upon the generated motion sequence, and deliver provide at least one therapeutic shock to the patient responsive to identifying the at least one cardiac arrhythmia as at least a portion of the treatment protocol, or the alert including an indication of the at least one identified arrhythmia. Donnelly teaches an ambulatory medical device configured to monitor cardiac activity via ECG and patient movements (paragraphs [0007], [0012], [0032]) which includes a processor (paragraph [0026]) and a therapy delivery interface communicatively coupled to the processor and configured to provide at least a portion of a therapy protocol to the patient based upon cardiac activity of the patient (paragraph [0029]), where the processor is configured to identify at least one cardiac arrhythmia experienced by the patient (paragraphs [0049]-[0052]), determine a treatment protocol to be administered to the patient based upon analysis of the patient’s movements (paragraphs [0031]-[0032], [0034], [0052], [0071]-[0078]) and deliver at least one therapeutic shock to the patient responsive to identifying the at least one cardiac arrhythmia as at least a portion of the treatment protocol (paragraph [0025],  [0031]-[0032], [0034], [0049]-[0052], [0053]-[0054]) and also providing an alert including an indication of the identified arrhythmia (paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of McCombie and additionally configured it to identify and treat arrhythmias using a therapy delivery interface, as taught by Donnelly, in order to provide prompt and accurate treatment when adverse conditions are sensed. The Examiner notes that, as part of the system of McCombie, the analysis of patient movements would include generation of motion sentences.

Regarding Claim 2, McCombie further discloses that the plurality of motion parameters comprises at least one orientation parameter corresponding to an orientation of the portion of the patient's body (para 0055).
Regarding Claim 3, McCombie further discloses that the plurality of motion sensors comprises at least one of an accelerometer (accelerometers 14a, 14b, 14c) distributed along a patient's arm and torso (para 0051, [0054]; fig. 1) and to detect a plurality of motion parameters corresponding to a motion of a portion of the patient's body (para 0055; fig. 1).
Regarding claim 4, McCombie further discloses that the plurality of predetermined motion sentence features further comprises at least one predetermined motion sentence object (paragraphs [0014], [0117], [0119] – per the disclosure of the instant invention, motion objects are, for example, “leg” or “arm” or “torso” for the body location where the sensor is located, paragraph [0040] as filed). 
Regarding Claim 5, McCombie further discloses that the at least one processor is configured to classify the motion of the portion with reference to first sensor data  acquired from a first motion sensor of the plurality of sensors attached to a first location and second sensor data acquired from a second motion sensor of the plurality of sensors attached to a second location (paragraphs 0082-0087 and 0090).
Regarding Claim 8, McCombie further discloses that the one or more anatomical locations on the patient's body comprises one or more of a chest (para 0054), wrist (para 0054, 0055, see fig. 1 ), forearm (para 0054, 0055, see fig. 1 ).
Regarding Claim 9, McCombie further discloses that the rules are derived from a database of pre-collected motion information (para [0073], 0092; table 1).
Regarding Claim 10, McCombie further discloses that the at least one processor is configured to: generate at least a portion of the sentence using a motion recognition process (para 0092); and train the motion recognition process using at least one of predetermined measured motions from multiple patients and patient-specific motion derived during a baselining period (equations (36) and (37);  para [0078], [0099]-[0100]; FIGS. 13A,B para 100).
Regarding Claim 11, McCombie fails to disclose that the patient-specific motion derived during the baselining period is recorded during at least one of a sleep period and a six-minute walk test period. However, McCombie teaches that the patient-specific motion derived during the baselining period is recorded during a natural movement of the patient (para 0078). Furthermore, defining a parameter calibration with known or initial values was a well-known practice in the art and the specifics (baseline with motion value) would involve routine skill in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McCombie with the teaching for the purpose of improving the accuracy of the body worn monitor (McCombie, para 0078).
Regarding Claim 15, McCombie further discloses that the at least one processor is configured to identify a current time and to execute an action associated with the current time (identifying and operating in real time is current time associated action, para 0057)
Regarding Claim 16, McCombie further discloses that the at least one processor is configured to classify the motion of the portion as falling (para 0102), 
Regarding claim 17, McCombie discloses the device being directed to cardiac monitoring (paragraph [0010], but does not disclose it additionally comprising a wearable defibrillator. Donnelly teaches an ambulatory medical device configured to monitor cardiac activity and patient movements (paragraphs [0007], [0012]) which also includes a wearable defibrillator (paragraphs [0006], [0029}). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of McCombie and additionally included a wearable defibrillator, as taught by Donnelly, in order to provide prompt treatment when adverse conditions are sensed.
Regarding Claim 18, McCombie further discloses that the ambulatory medical device comprises a mobile cardiac monitoring device (paragraphs [0011], [0051])
Regarding Claim 19, McCombie discloses a system for monitoring patient movement (paragraph [0011]), comprising a cardiac monitoring device (para 0051) comprising a plurality of electrocardiogram (ECG) electrodes configured to be disposed at various locations on a patient’s body and to acquire ECG signals descriptive of cardiac activity of the patient (paragraphs [0010], [0054]); a plurality of motion sensors configured to be located at one or more anatomical locations on a patient's body (accelerometers 14a, 14b, 14c; para [0051], [0054]) to detect a plurality of motion parameters corresponding to a motion of a portion of the patient's body (para 0055); and at least one processor communicatively coupled to the plurality of motion sensors and the plurality of ECG electrodes, the at least one processor configured to transmit the plurality of motion parameters corresponding to the motion of the portion of the patient's body to a remote server (para 0055); store, in a data store, the plurality of motion parameters (paragraphs [0037], [0073]); process the plurality of motion parameters stored in the data store to determine the motion of the portion of the patient's body (para 0055); determine a plurality of motion sentence features based on the plurality of motion parameters corresponding to the motion of the portion of the patient’s body (paragraphs [0055], [0073], [0082]-[0087]), the plurality of predetermined motion sentence features comprising a plurality of motion primitives and a plurality of motion modifiers (paragraphs [0073], [0082]-[0087], [0090] – lying, upright; paragraph [0030] – activity states including moving, sitting, standing, walking, falling, etc.; paragraph [0083] and [0090], the information includes a description of an aspect of the motion, in this case a location/side of body – see, for example, table 1 – lying on right side, lying on left side); generate a motion sentence based on the plurality of predetermined motion sentence features (paragraphs [0082]-[0087], [0090]) and a set of predetermined rules defining a “motion grammar” (paragraph [0021], [0122], [0128]-[0130]), the motion sentence comprising at least one predetermined motion primitive selected from the plurality of motion primitives (paragraphs [0073], [0082]-[0087], [0090] – lying, upright; paragraph [0030] – activity states including moving, sitting, standing, walking, falling, etc.) and at least one predetermined motion modifier selected from the plurality of motion modifiers (paragraph [0083] and [0090], the information includes a description of an aspect of the motion, in this case a location/side of body – see, for example, table 1 – lying on right side, lying on left side); receive the ECG signals descriptive of cardiac activity of the patient (paragraphs [0051]-[0054]); and initiate one or more notification actions based on the generated motion sentence, the action(s) comprising outputting an alert comprising at least a portion of the generated motion sentence and an indication of the received ECG signals (paragraphs [0055], [0091], also table 1).
McCombie does not disclose the generation of the sentence using a set of predefined rules defining a motion grammar specifying allowable sequences of motion primitives/modifiers. 
Cohen teaches a medical device for monitoring motion of a patient which uses a set of predefined rules defining a motion grammar to create sentences including motion primitives and modifiers identified from motion data, the rules specifying allowable sentence sequences (paragraph [0021]-[0023], [0028], [0084]-[0086, [0093]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of McCombie and used rules to define a motion grammar for forming the sentences, as taught by Cohen, in order to provide more structure and context to make the resulting sentence more useful.
McCombie discloses the system being directed to cardiac monitoring by sensing ECG signals (paragraph [0010]), but does not disclose it additionally comprising a therapy delivery interface communicatively coupled to the processor and configured to provide at least a portion of a therapy protocol to the patient based upon the cardiac activity of the patient, being configured to identify at least one cardiac arrhythmia experienced by the patient, determine a treatment protocol to be administered to the patient based upon the generated motion sequence, and deliver provide at least one therapeutic shock to the patient responsive to identifying the at least one cardiac arrhythmia as at least a portion of the treatment protocol, or the alert including an indication of the at least one identified arrhythmia. Donnelly teaches an ambulatory medical device configured to monitor cardiac activity via ECG and patient movements (paragraphs [0007], [0012], [0032]) which includes a processor (paragraph [0026]) and a therapy delivery interface communicatively coupled to the processor and configured to provide at least a portion of a therapy protocol to the patient based upon cardiac activity of the patient (paragraph [0029]), where the processor is configured to identify at least one cardiac arrhythmia experienced by the patient (paragraphs [0049]-[0052]), determine a treatment protocol to be administered to the patient based upon analysis of the patient’s movements (paragraphs [0031]-[0032], [0034], [0052], [0071]-[0078]) and deliver at least one therapeutic shock to the patient responsive to identifying the at least one cardiac arrhythmia as at least a portion of the treatment protocol (paragraph [0025],  [0031]-[0032], [0034], [0049]-[0052], [0053]-[0054]) and also providing an alert including an indication of the identified arrhythmia (paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of McCombie and additionally configured it to identify and treat arrhythmias using a therapy delivery interface, as taught by Donnelly, in order to provide prompt and accurate treatment when adverse conditions are sensed. The Examiner notes that, as part of the system of McCombie, the analysis of patient movements would include generation of motion sentences.

Regarding claim 21, McCombie further discloses outputting the motion sentence (Table 1; paragraph [0092]); the Examiner notes that the claim does not call for any particular component to perform the notification or any particular format in which the notification must exist, such that any generation of such information can be considered as “output”.

Claims 6, 7, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie, as modified above, and further in view of Chin (US 2014/0171749).
Regarding Claims 6 and 7, McCombie fails to explicitly disclose that the first location is an anatomical location on the patient and the second location is a location of a physical object other than the patient, wherein the physical object comprises at least one of a bed and a wheelchair. However, McCombie teaches that the at least one processor is configured to classify the motion of the patient with reference to first sensor data acquired from a first motion sensor attached to a first location and second sensor data acquired from a second motion sensor attached to a second location (paras 0082-0087, 0090). Further, Chin is in the field of controlling acquisition of information from one or more physiological sensors (para 0040) and teaches multiple locations for sensors including one anatomical location on a patient (para 0052) and a location of a physical object other than the patient, wherein the physical object comprises at least a bed (para 0053). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCombie with the teaching of Chin for the purpose of measuring electric potentials by direct but non-conductive contact with the individual (Chin, para 0053).
Regarding Claim 12, McCombie fails to explicitly disclose that the one or more notification actions comprises notifying a caregiver about the motion of the patient. However, Mccombio'653 teaches notifications about the motion of the patient (para 0091, also table 1). Chin is in the field of controlling acquisition of information from one or more physiological sensors (para 0040), teaches multiple locations for sensors including one anatomical location on a patient (para 0052), and teaches wherein a notification action comprises notifying a caregiver about the patient (para 0118). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCombie with the teaching of Chin for the purpose of reporting the sensor values to a third party to provide assistance to the monitored user (Chin, para 0118).
Regarding Claim 13, McCombie fails to explicitly disclose that the one or more notification actions comprises warning the patient based on the motion of the patient. Chin teaches that the notification action comprises notifying the patient (paragraph [0118]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McCombie with the teaching of Chin for the purpose of providing information to the user as to the effects of their activities (Chin, para 0118).
Regarding Claim 14, McCombie fails to explicitly disclose that the at least one processor is configured to identify another medical device separate from the ambulatory medical device proximal to the patient and to instruct the medical device to issue an alert. Chin teaches a different device separate from the computing device proximal to the patient and issuing an alert to the different device (para 0118). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McCombie with the teaching of Chin for the purpose of reporting the sensor values to a third party (Chin, para 0118).
Regarding Claim 20, McCombie fails to explicitly disclose at least one client device in communication with the remote server, the at least one client device configured to notify at least one of a caregiver and the patient about the motion of the patient based on the one or more notification actions. Chin teaches that the notification action comprises notifying a caregiver about the patient (para 0118). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McCombie with the teaching of Chin for the purpose of reporting the sensor values to a third party (Chin, para 0118).

 Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.
Regarding the art rejections, Applicant argues only that McCombie, as modified by Cohen and Donnelly, does not disclose the newly added limitations directed to the processor being configured to determine a treatment protocol which is determined based upon a generated motion sequence and then initiating delivery of that treatment protocol. As Donnelly does disclose this, as set forth above, these remarks are unpersuasive and the claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791